EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: a Request for Continued Examination filed with Amended Claims and Remarks on January 21, 2021.
2.	Claims 14-17, 19, 21-27, 29, and 31-33 are pending in the case; Claims 14 and 24 are independent claims.


Allowable Subject Matter
3.	Claims 14-17, 19, 21-27, 29, and 31-33 are allowed.
With respect to independent Claim 14 (and similarly, independent Claim 24), the prior art of record does not appear to disclose or suggest every limitation as recited in amended Claim 14.  Namely, the prior art of record does not appear to disclose or suggest “replacing, prior to publishing the posting, the placeholder image with the video by removing the first markup tag and inserting a second markup tag, the second markup tag referencing a location of the video; retrieving the video from the location; modifying display characteristics of the video according to the altered layout and size of the placeholder image; inserting the modified video into the posting; and publishing the posting,” in the manner required by Claim 14.
For example, the combination of prior art of Negrino and McFarland (describing functionalities of Macromedia Dreamweaver 8 software application) discloses inserting a video file into a page, where the video is represented by a placeholder that can be manipulated similarly to an image object.  Negrino and McFarland further disclose that the placeholder is replaced with the video file and when the page is published the video is 
The prior art of Cave et al. (US 2007/0162846 A1) is directed to creating or editing a webpage comprising various content items.  Cave teaches that the web page creation interface provides a real-time display of page currently being viewed/modified but also teaches that a representative image is displayed on the page in place of a corresponding video.  Cave teaches that when an indication that the webpage is to be published is received, code necessary to display video in the webpage is generated and inserted into the webpage, but Cave does not appear to suggest that this is achieved by “replacing, prior to publishing the posting, the placeholder image with the video by removing the first markup tag and inserting a second markup tag, the second markup tag referencing a location of the video; retrieving the video from the location; modifying display characteristics of the video according to the altered layout and size of the placeholder image; inserting the modified video into the posting; and publishing the posting” as recited in Claim 14.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179